In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-13-00382-CV
                             _________________


                         IN RE MUJTABA ALI KHAN

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                          MEMORANDUM OPINION

      Mujtaba Ali Khan seeks mandamus relief from an interlocutory trial court

order enforcing a partial summary judgment. The case in the trial court is a dispute

over the ownership and control of Xenon Anesthesia of Texas, P.L.L.C. (“Xenon

Texas”). Haroon Chaudhry and Xenon Health L.L.C. (“Xenon Health”) sued Khan

and Xenon Texas for breach of contract, tortious interference with existing

contract, and specific performance. Khan and Xenon Texas have been enjoined

from making any expenditures or incurring any indebtedness outside the ordinary

course of business or from transferring or encumbering any ownership interests of

Xenon Texas. See Xenon Anesthesia of Tex. P.L.L.C. v. Xenon Health L.L.C., No.

                                         1
09-12-00553-CV, 2013 WL 1279408, at *4 (Tex. App.—Beaumont Mar. 28, 2013,

no pet.).

      On June 20, 2013, the trial court signed an order granting Chaudhry’s

motion for summary judgment on Chaudhry’s claims against Khan, ordered Khan

to transfer Xenon Texas to Chaudhry “as soon as practicable,” and required Khan

to provide certain information to Chaudhry within thirty days. After an

enforcement hearing, the trial court on August 9, 2013, ordered Khan to execute an

Equity Interest Assignment Agreement that assigns to Chaudhry all of Khan’s

interest in Xenon Texas and replaces Khan with Chaudhry as the sole member and

manager of the company. The trial court denied Khan’s request for a severance or

for permission to appeal.

      Khan contends that the trial court abused its discretion by ordering

compliance with a partial summary judgment before the final judgment is signed.

Generally, a party has a right to suspend the enforcement of a judgment during an

appeal. See Tex. R. App. P. 24.1; In re Tarrant Cnty., 16 S.W.3d 914, 918 (Tex.

App.—Fort Worth 2000, orig. proceeding). The party’s right to supersede the

judgment and maintain the status quo for purposes of appeal may be lost forever

where the trial court allows partial enforcement of the judgment before final

judgment is entered. Id. at 919. Specific performance of an agreement to transfer

                                        2
ownership and control of Xenon Health from Khan to Chaudhry is a significant

part of the ultimate relief being sought in this case. By compelling Khan to

effectuate the transfer before an appealable judgment has been signed, the trial

court has deprived Khan of his right to obtain appellate review before the judgment

is enforced. The trial court abused its discretion and the relator lacks an adequate

remedy by appeal. Id. at 920.

      We conditionally grant the petition for writ of mandamus . We are confident

the trial court will vacate its order of August 9, 2013. The writ shall issue only if

the trial court fails to comply.

      PETITION CONDITIONALLY GRANTED.



                                                    PER CURIAM


Submitted on September 3, 2013
Opinion Delivered September 26, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                           3